Citation Nr: 1619774	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-43 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for left first metatarsophalangeal joint arthritis (hereinafter "left foot condition") for the period prior to September 30, 2014 and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which in part, denied entitlement to service connection for a right knee and low back disability and a compensable initial rating for a left foot condition (i.e., left first metatarsophalangeal joint arthritis).

During the course of the appeal, by a rating decision of October 2014, the issues of entitlement to service-connection for a low back disability and a right knee condition were granted and the left foot condition was increased to 10 percent disabling, effective September 30, 2014.  The grants of service connected represented a full grant of the benefit sought and the issues of service-connection for a right knee and low back disability are no longer on appeal.   The matter of an increased rating for the left foot condition remains on appeal and the issue has been updated as reflected on the title page of this decision.

In August 2014, the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire appeal period, and resolving all doubt in favor of the Veteran, the Veteran's left foot condition is manifested by symptoms consistent with mild to moderate impairment; a moderately severe or severe disability is not shown. 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to September 30, 2014 the criteria for a 10 percent rating, but no more, for a left foot condition are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).

2.  The criteria for a rating in excess of 10 percent for a left foot condition have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

VA satisfied its duty to notify.  With respect to the Veteran's claim for higher initial rating for his left foot condition, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC8-2003 (December 22, 2003).  Thus, because service connection for left first metatarsophalangeal joint arthritis has already been granted, VA's notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137   (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  The claim has been readjudicated most recently in the October 2014 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified private treatment records relevant to his claim.  The record does not indicate nor has the Veteran asserted that he is in receipt of Social Security Administration (SSA) disability.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran was afforded VA foot examinations in May 2008 and September 2014.  The Board has carefully reviewed the VA examinations and medical opinions of record and finds that the examinations, along with the other evidence of record, is adequate to rate the Veteran's disability.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.

Increased Rating 

The Veteran seeks a higher disability rating for his service-connected left foot condition.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  In the Veteran's January 2009 RO rating decision from which the appeal arises, the Veteran's left foot condition (left first metatarsophalangeal joint arthritis) was assigned a rating of 0 percent under DC 5284 which as noted, was increased to 10 percent, effective September 30, 2014 in an October 2014 RO rating decision.  

DC 5284 provides ratings for other foot injuries.  Moderate foot injuries are rated 10 percent disabling; moderately severe foot injuries are rated 20 percent disabling; and severe foot injuries are rated 30 percent disabling.  Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, prior to and from September 30, 2014, left foot condition was manifested by symptoms equivalent to a moderate injury of the left foot.

VA treatment records reflect complaints of left foot pain.  For example, in a September 21, 2009 VA treatment record, the Veteran complained of pain in his left foot by the 5th toe and under the toepad since active duty (two years prior).  The Veteran reported his foot felt like it was broken.  He only had pain when applying pressure to the foot and he did not wear insoles.  An X-ray from September 2009 of the left foot had an impression of a sclerotic line through the distal fifth metatarsal suggesting old fracture and mild degernative change in the first metatarsal phalangeal joint.  The Veteran was sent a letter describing the x-ray results which suggested he had an old fracture below his left 5th toe which was healed.

The Veteran was afforded a VA contract examination in July 2008.  The Veteran reported that he was diagnosed with a left foot stress fracture and had occurred for the prior 1.5 years due to an injury incurred while on active duty.  Since the injury the Veteran reported constant pain characterized as aching and sharp.  Pain level was reported as a level 8 out of 10 at the highest level.  Pain was elicited by physical activity or stress and relieved by rest.  The Veteran was able to function without medication.  He denied any symptoms while at rest but had pain and weakness with standing and/or walking.  He denied any hospitalization, surgeries, treatment or medications as a result of the treatment.  Functional impairment included difficulty standing or running for extended periods of time.  The Veteran was able to perform all required activities and functions of daily living.  Upon examination, the feet did not reveal any abnormal signs of weightbearing and he did not require any assistive device for ambulation.  There was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature or tenderness bilaterally.  There was active motion in the metatarsophalangeal joints of the great toes bilaterally.  The Veteran did not have flat feet and there were no signs of deformity noted.  Palpation of the plantar surface of the feet revealed no tenderness.  Examination of the Achilles tendon revealed good alignment.  The Veteran did not have clawfoot, hammertoes, Morton's Metarsalgia, hallux valgus or hallux rigidus.  There were no signs of drop foot or marked varus deformity.  Dorsiflexion of all the toes produced no pain.  Palpation of the metatarsal heads of the toes produced no tenderness.  He did not have limited function of standing or walking and did not require any corrective shoe wear.  The diagnosis was mild first metatarsophalangeal joint osteoarthritis.  The Veteran's condition affected functioning because he had difficulty with prolonged running and exercising as a result of the condition.  

The Veteran was afforded a VA foot examination in September 2014.  The Veteran was diagnosed with mild left first metatarsophalangeal joint arthritis.  The Veteran reported he had pain in his left heel and in the middle outside of his left foot.  Pain was described as throbbing, occurred 3-5 times per week, and happened with standing on his foot for about 2 hours.  He had to be able to frequently shift his weight.  Pain improved with sitting or lying down or just getting off his foot.  Flare-ups resulted in left foot pain.  Pain limited how long he could stand and limited his ability to play sports he enjoyed such as basketball.  The severity of the foot condition was moderate.  The condition did not require arch supports, custom orthotic inserts, orthotic shoes or medications.   Upon physical examination there was left foot pain.  Contributing factors of disability were pain on movement and weight bearing, instability of station, disturbance of locomotion and interference with standing.  Functional loss was described as the pain limited the Veteran from jumping and how long he could stand and walk on it.  There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  Degenerative or traumatic arthritis was documented in the left foot.  The effect on occupational tasks was that he was limited to standing and walking about 2 hours and needed to be able to frequently shift his weight.  There was no indication the Veteran had a diagnosis of flatfoot, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus or malunion or nonunion of tarsal or metatarsal bones.

Based on a review of the evidence, the Board finds that the Veteran's for left foot condition more closely approximates a degree of impairment most analogous to symptoms characterized as "moderate" under DC 5284 so as to warrant a 10 percent rating.  Throughout the appeal period, the Veteran reported constant pain in his left foot with flare-ups causing pain.  The Veteran did not require any medication, orthotics or assistive devices for the condition.  While the 2009 X-ray documented only "mild" degenerative changes and a healed fracture of his left 5th metatarsal, the VA examiner in 2014 described the Veteran's condition as "moderate."  The Board notes that although there has been some variation in the severity of the Veteran's left foot condition, the Veteran's symptomatology has been relatively consistent throughout the appeal period in light of the Veteran's credible report of pain.  

The Board acknowledges that evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Additional limitation of motion due to the cited factors to a degree consistent with a finding that the overall impairment associated with the disability would be considered moderately severe or severe is simply not shown.  

The Board finds that by and large the Veteran appears to be a fairly forthright historian; as a layperson he is capable of observing, for example, that he struggles to stand or run for long period.  The Board has taken then credible observations in awarding a higher evaluation prior to September 30, 2014.  The lay and objective evidence outlined above supports a finding of a moderate foot disability for the entire appeal period.  However, the evidence does not support that the demonstrated limitations associated with the left foot condition are of a degree warranting a schedular rating in excess of 10 percent at any time during the appeal period.  That is, the evidence does not show severe foot disability at any time during the appeal. 

The Veteran is not entitled to a higher evaluation for a left foot condition under other provisions of the rating schedule.  The 2008 and 2014 VA examinations did not reveal any flat foot, claw foot, hallux valgus/rigidus, hammer toe, Morton's disease, bilateral weak foot or other deformity, and no malunion of tarsal or metarsal bones to warrant a separate rating under Diagnostic Codes 5267-5283.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2015). 

Consideration has been given to assigning staged ratings for his left foot disability; however, at no time during the period in question have the disabilities warranted more than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In summary, for the period prior to September 30, 2014 the schedular criteria for a higher, 10 percent rating for a left foot injury were met and the criteria for the next higher, 20 percent rating were not met at any time during the appeal period.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left foot condition, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports pain and functional loss.  As discussed above, the current ratings are adequate to fully compensate the Veteran for his documented symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

For the period prior to September 30, 2014, entitlement to a rating of 10 percent for left first metatarsophalangeal joint arthritis, but no more, is granted.

For the entire appeal period, entitlement to a rating in excess of 10 percent for left first metatarsophalangeal joint arthritis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


